Citation Nr: 1733171	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  11-32 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a stomach disability, to include as an undiagnosed illness.

2.  Entitlement to service connection for a sinus disability, to include as an undiagnosed illness.

3.  Entitlement to service connection for chronic fatigue syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to January 1992, to include service in Southwest Asia during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2015, the Veteran testified at a video conference hearing before a Veterans Law Judge (VLJ).  A transcript of this hearing has been added to the record.

In November 2015, the Veteran was notified that the VLJ who presided over his October 2015 hearing was no longer able to participate in the appeal.  Although offered another hearing before a different VLJ, the Veteran declined that offer in December 2015.  

In February 2016, the Board remanded this matter for additional evidentiary development.

In December 2016, the Veteran submitted claims for service connection for fibromyalgia, coxiella burnetti, campylobacter jejuni, and brucellosis.  As these claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them, and they are REFERRED to the AOJ for appropriate action. 

For the reasons indicated below, the appeal must be REMANDED to the Agency    of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND
 
The Veteran is seeking entitlement to service connection for a stomach disability, sinus disability, and chronic fatigue syndrome.  He contends that these disabilities began during his military service.  He attributes these conditions to his inservice duties, which included being stationed in the Persian Gulf.  Recently, he has alleged he suffers from irritable bowel syndrome.

Pursuant to the Board's February 2016 remand, the AOJ scheduled the Veteran    for examinations concerning his claimed stomach disability, sinus disability, and chronic fatigue syndrome.  

As for his claimed stomach disability, the June 2016 VA examination of the intestines and the September 2016 VA medical opinion did not address the Veteran's current esophagitis as diagnosed in his July 2009 VA examination.  McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists if the diagnosed disability is present at the time the claim is filed or during  the pendency of the claim, even if the disability resolves prior to adjudication).  

Moreover, the medical opinion obtained concerning the Veteran's current diverticulitis was based solely upon the timing of his initial diagnosis of  diverticulosis in 1996.  The Veteran's contention that his stomach pain began      during his military service was not considered.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999).  Nor was any consideration given to the Veteran's complaints of stomach pain noted in contemporaneous records dating back to 1992.  

As for his sinus disability, the VA examiner in September 2016 opined that           the Veteran's current sinusitis was not related to his military service as it has a     clear diagnosis with onset in 2009.  This opinion did not consider or address the Veteran's contentions that his sinus problems began during his military service.  Nor was any consideration given to the complaints of sinus problems noted in contemporaneous records dating back to 1992.  

As for his claimed chronic fatigue syndrome, the VA examiner in June 2016 and September 2016 concluded that no diagnosis of chronic fatigue syndrome was shown.  The VA examiner did not address, however, whether the Veteran's complaints of fatigue are attributable to a known clinical diagnosis or whether 
it is an objective indication of a chronic disability resulting from an undiagnosed illness related to the Veteran's service in the Persian Gulf.

Under these circumstances, the Board finds that new opinions are needed. 
	
Relevant ongoing medical records must also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for        a gastrointestinal disability to include irritable bowel syndrome; sinus disability, including sinusitis; and chronic fatigue during the course of this appeal.  After securing any necessary releases, the AOJ must request any relevant records identified.  In addition, obtain updated VA treatment records.  If any requested records are unavailable, the Veteran must be notified of such.  

2.  After completion of the foregoing, send the claims   file to a VA physician to obtain opinions concerning the Veteran's claimed stomach disability, sinus disability, and chronic fatigue.   The Veteran's electronic claims file must be reviewed by the physician. If an examination is deemed necessary to respond to the questions presented, such should be scheduled.  Following review of the claims file, the physician should respond to the following:

(A)  The examiner should provide an opinion on whether the evidence indicates the Veteran suffers from irritable bowel syndrome, and whether the Veteran's diagnosed diverticulitis or esophagitis arose during service or are otherwise related to service. The physician should explain why or why not.  In providing the opinion, the physician should specifically address whether the diverticulitis or esophagitis are a continuation of the erosive enteritis      and inflammatory changes of the duodenum noted on an upper GI study conducted less than three months after the Veteran left service and the diagnosis of gastroesophageal reflux and gastritis noted on VA examination in February 1992.  

(B)  The physician should provide an opinion on whether the Veteran's symptoms of fatigue can be attributed to a known clinical diagnosis, or whether   they represent an undiagnosed illness resulting from the Veteran's service in the Persian Gulf.  The physician should explain the reasons for the conclusion reached. 

(C)  The physician is also asked to provide an opinion       as to whether the Veteran's sinus condition is at least       as likely as not (i.e., 50 percent or greater probability) related to his military service, to include exposure to environmental or chemical hazards during the Persian Gulf War.  In rendering the requested opinion, the physician should address the complaints of chronic sinusitis and allergies noted on the February 1992          VA examination, approximately two months after his discharge from service. 

A rationale for all opinions expressed must be provided.  

3.  After completing the above actions, and any other development deemed necessary, the issues remaining    on appeal must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

